Citation Nr: 9908335	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-17 370A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
White River Junction, Vermont


THE ISSUE

Entitlement to an increased rating for residuals of a right 
abdominal gunshot wound, currently evaluated as zero percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1943 to October 1945.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO rating decision that denied an 
increased evaluation for residuals of the veteran's right 
abdominal gunshot wound (rated zero percent under diagnostic 
code 7805).  The veteran submitted a notice of disagreement 
in May 1997, and the RO issued a statement of the case in May 
1997.  The veteran submitted a substantive appeal in June 
1997.


FINDINGS OF FACT

1.  The residuals of a right abdominal gunshot wound are 
manifested primarily by scarring and benign tissue masses, 
which are not more than moderately disfiguring.

2.  The scar is not manifested by exfoliation, exudation, or 
itching; is not poorly nourished with repeated ulceration; is 
not tender and painful on objective demonstration; and does 
not limit function.


CONCLUSION OF LAW

The criteria are met for a rating of no more than 10 percent 
for residuals of a right abdominal gunshot wound.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.41, 4.118, Codes 7819-7800, 7803, 7804, 7805, 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from April 1943 to October 
1945.  He participated in the European-African-Middle Eastern 
Theater Campaign from September 1943 to October 1945.

Service department documents show that the veteran was 
awarded various medals, including the Combat Infantryman 
Badge, the Silver Star, and the Purple Heart.  These medals 
denote his participation in combat.

Service department records reflect that the veteran was 
hospitalized in service for a gunshot wound to the right 
abdomen.  His service medical records are unavailable.  A May 
1976 RO rating decision granted service connection for 
residuals of a right abdominal wound, and assigned a zero 
percent evaluation under diagnostic code 7805, effective from 
January 1976.

Post-service medical records report a history of a gunshot 
wound to the right abdomen.  A private physician's progress 
report of June 1993 indicates that the veteran underwent 
surgery in service for the gunshot wound and was able to 
return to combat duty.  A July 1993 medical report notes the 
veteran's past surgical history as including repair of 
superficial gunshot wound to the right lower quadrant, which 
was not intra-abdominal.  The veteran was medically treated 
for symptoms unrelated to his right abdominal gunshot wound 
in 1993 and 1994.

An October 1994 RO rating decision continued the zero percent 
evaluation for residuals of the right abdominal wound.  The 
noncompensable rating has remained unchanged since then.

Post-service medical records reveal that the veteran was 
admitted to a hospital in March 1996 with a history of 
gastrointestinal bleeding and was operated upon for removal 
of cecal polyps.  Records show that the veteran underwent an 
exploratory laparotomy, a right hemicolectomy, side-to-side 
ileotransversostomy, and an IV pyelogram.  These surgical 
procedures also resulted in the removal of what was described 
as a large calcified mass of fibroadipose tissue and lymph 
node tissue, having extraosseous bone formation with matted 
lymph nodes and fibrosis.  Records show no evidence of tumor 
involvement.

The veteran underwent a VA scar (skin) examination in March 
1997.  He described the March 1996 surgical procedures and 
the removal of a matted mass of fibrous tissue.  A report of 
that examination shows that the veteran's gunshot wound scar 
of the abdomen is 20 cm in length, is without hernias or 
drainage, and is not erythematous.  The examiner noted a 
mass, 4 cm in length and width, that was located just 
superior to the right lower quadrant scar from the gunshot 
wound and was consistent with old scarring.  The examiner 
described the residuals as moderately disfiguring with 
depression throughout the entire scar length. The examiner 
concluded it was consistent with the history that the matted 
mass of fibrous tissue removed during the March 1996 surgical 
procedures was scarring from the service-connected gunshot 
wound.  The examiner also noted that the residuals following 
excision have not caused any limitation of function.  The 
veteran was diagnosed with residual scarring from the gunshot 
wound to the abdomen.

B. Legal Analysis

The veteran's claim for evaluation of residuals of right 
abdominal gunshot wound is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history (38 C.F.R. § 4.41), where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

New growths of the skin, benign, are rated as scars, 
disfigurement, etc., or as for eczema.  38 C.F.R. § 4.118, 
Code 7819.

A noncompensable evaluation is warranted for a slightly 
disfiguring scar, generally, of the head, face, or neck.  A 
10 percent evaluation requires that such a scar be moderately 
disfiguring.  38 C.F.R. § 4.118, Code 7800.  

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) may be granted 
if they are poorly nourished, with repeated ulceration 
(10 percent); tender and painful on objective demonstration 
(10 percent); or if they produce limitation of function of 
the body part which they affect.  38 C.F.R. § 4.118, Codes 
7803, 7804, 7805.

In this case, the report of the March 1997 VA examination 
showed that the veteran's residuals of the right abdominal 
wound include scarring and hard tissue masses without any 
evidence of other related injury.

The evidence does show that the veteran's scar area is 
moderately disfiguring; enough so to support the assignment 
of a 10 percent rating under provisions of diagnostic code 
7800.

The evidence does not show any ulceration of the scar, or 
that the scar is tender or painful on objective 
demonstration, or that the functioning of the veteran's 
abdomen is limited in any way by the scar to support the 
assignment of a compensable rating under provisions of 
diagnostic codes 7803, 7804, and 7805.  Nor is there any 
showing of exfoliation, exudation, or itching, which would 
support a compensable rating under Diagnostic Code 7806.
  
After consideration of all the evidence, the Board finds that 
it supports the assignment of a 10 percent evaluation for 
moderate disfigurement under diagnostic code 7800, which 
permits rating benign new growths of the skin as 
disfigurement.  38 C.F.R. § 4.118, code 7819.  The most 
recent VA examination shows that the veteran's residuals 
include scarring and new growth manifested as benign tissue 
masses that are moderately disfiguring.  The Board concludes 
that a 10 percent evaluation under diagnostic code 7800 best 
represents the disability picture for the veteran's residuals 
of a right abdominal gunshot wound.
 

ORDER

A 10 percent rating is granted for residuals of a right 
abdominal gunshot wound, subject to the regulations 
applicable to the payment of monetary awards.


		
	J. E. DAY
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


